DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Claims 9 and 10 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected Group II and III, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 08/10/2021.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 2, 4, 5, and 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Sasaki (US-2008/0146119) in view of Fukushima (US-2014/0065934).
	Regarding claim 1 (Original), Sasaki (US-2008/0146119) discloses a polishing device for polishing a polishing target surface of a wafer, comprising:
a polishing table (table 34) comprising a polishing surface;
a top ring (top ring 32 in Figure 3, shown as top ring T in Figure 5) configured to press the polishing target (semiconductor wafer 101) surface (the wafer being held by the top ring 32) [Sasaki; paragraph 0057] against the polishing surface (Figs. 3 and 5) and comprising a plurality of pressing portions (air bags E1-E4) (Fig. 5) configured to independently apply a pressing force an air pressure feeder is disposed at an appropriate location of the top ring T for each air bag in order to adjust the pressure applied to the back surface of the wafer W by the associated air bag E1-E4”) [emphasis added] [Sasaki; paragraph 0069]; and
a controller (“control unit CU”) [Sasaki; paragraph 0069] configured to store a first pressing portion effect rate (i.e. polishing rate) (“the polishing rate Q/.DELTA.t can be found from the pressing force P”) [Sasaki; paragraph 0072] for a first pressing portion (E1) of the plurality of pressing portions in a storage unit (the “memory of the control unit”) [Sasaki; paragraph 0069] (“the result of the calculation by the simulation tool can be referenced for a simple adjustment in the field, and incorporated in a CMP device for utilization”) [emphasis added] [Sasaki; paragraph 0072], the first pressing portion effect rate (i.e. polishing rate) being a change in polishing amount (“polished amount Q”) of the polishing target surface for a change in pressing force (“the polishing rate Q/.DELTA.t can be found from the pressing force P”) [Sasaki; paragraph 0072] applied by the first pressing portion (E1) to control the pressing force (pressing force P) applied by the first pressing portion (E1) based on the first pressing portion (E1) effect rate (i.e. polishing rate) and a polishing profile (“polishing profile”) of the polishing target surface (“first simulation program calculates a predicted value for a polishing profile at a certain set pressure, and the second simulation program compares this predicted value with a desired polishing profile to calculate a modified value for the set pressure”) [Sasaki; paragraph 0013].
Sasaki fails to disclose wherein the first pressing portion (E1) effect rate (polishing rate) is determined for an area wider than a first pressing area where the first pressing portion presses against the wafer.  However, Fukushima (US-2014/0065934) teaches a pressing portion effect rate (polishing rate) is determined for an area wider than a pressing area of the pressing portion where the pressing portion presses against the wafer (“a polishing rate responsive width Wa which is wider than the first intermediate pressurizing area MA1”) [Fukushima; paragraph 0070] (Fig. 1).  Since Fukushima states this allows a polishing rate responsive width not to vary even 
	Regarding claim 2 (Original), Sasaki discloses the polishing device according to claim 1,
wherein the polishing device comprises a film thickness sensor (“thickness measuring device contained in the polishing apparatus”) [Sasaki; paragraph 0078] configured to detect a film thickness of the polishing target surface (“distribution of the thickness of a wiring metal or an insulating film is measured on the polished wafer”) [Sasaki; paragraph 0078], and
wherein the controller (“control unit CU”) calculates a deviation for an average (present invention desires “average polished amount,” which the film thickness is considered to fall under) [Sasaki; paragraph 0013] film thickness of the polishing target surface based on the detected film thickness (change in the thickness) [Sasaki; paragraph 0081] (“polished amount calculated at each point is divided by a pressure P applied to an area which includes the point to calculate the polished amount per unit contact pressure Q.sub.poli.DELTA.p=Q.sub.poli/P.”) [Sasaki; paragraph 0082] and controls the pressing force applied by the first pressing portion based on the calculated deviation for the average film thickness and the first pressing portion effect rate (Q) [Sasaki; paragraphs 0084 and 0085].
	Regarding claim 4 (Original), Sasaki discloses the polishing device according to claim 1, wherein the controller (control unit CU) calculates a control parameter for use in setting a pressing force to be applied by the first pressing portion through a simulation (“control unit CU stores a simulation program”) [Sasaki; paragraph 0065] for optimizing a polishing profile for the polishing target surface based on a result of polishing of the polishing target surface (“simulation tool can be created for finding a pressing force distribution on the surface of a wafer for a set pressure on the back surface of the wafer”) [Sasaki; paragraph 0071] [Sasaki; paragraph 0073].
Regarding claim 5 (Original), Sasaki discloses the polishing device according to claim 1, wherein the controller changes a control parameter (‘ [Sasaki; paragraph 0072] for use in setting a pressing force (P) to be applied by the first pressing portion from a first parameter (Q actual) to a second parameter (Q target) at a predetermined timing (the change in time, delta t, represents an elapsed time as indicated in paragraph 0052 of the application publication as a type of predetermined timing) [Sasaki; paragraph 0072] (updates the polish pressure depending on the polished amount over a predetermined timing, or delta t) [Sasaki; paragraph 0084].
	Regarding claim 8 (Original), Sasaki discloses the polishing device according to claim 1, wherein the plurality of pressing portions comprise a plurality of concentric membranes (E1-E4) (Fig. 5) [Sasaki; paragraph 0068].

Claims 3, 6, and 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Sasaki (US-2008/0146119) in view of Fukushima (US-2014/0065934).
	Regarding claim 3 (Original), Sasaki discloses the polishing device according to claim 2, wherein the controller (control unit CU) calculates a variation in pressing force applied by the first pressing portion (variation in pressing forces calculated by feedback detecting and correction variations) [Sasaki; paragraph 0091], but fails to disclose the variation is calculated by integrating the calculated deviation for the average film thickness and the first pressing portion effect rate for each area on the polishing target surface.
Takahashi (US-2014/0087629) teaches that a PID (Proportional-Integral-Derivative) controller expression can be used with pressure command values to correct the difference between measured pressure values and their corresponding pressure command values [Takahashi; paragraph 0052].  Therefore, given the prior art of Sasaki pertains to measuring pressure values in a CMP device, it therefore would have been obvious to one of ordinary skill in the art to incorporate a PID operation expression into the processing of pressing forces, film thicknesses, and polishing/effect rates, both measured and commanded, in order to correct any 
	Regarding claim 6 (Original), Sasaki discloses the polishing device according to claim 1, wherein the controller calculates a pressing force to be applied by the first pressing portion (“a distribution of a pressing force on the surface of the wafer under this pressure condition is calculated using the simulation tool”) [Sasaki; paragraph 0073] so that a polishing target profile of the polishing target surface approaches a desired polishing target profile (“estimate a pressure which must be set for each area to accomplish a target polishing profile”) [Sasaki; paragraph 0075].  
While Sasaki fails to disclose using a PID operation expression for calculating a pressing force, Takahashi (US-2014/0087629) teaches that a PID controller expression can be used with pressure command values to correct the difference between measured pressure values and their corresponding pressure command values [Takahashi; paragraph 0052].  Therefore, given the prior art of Sasaki pertains to measuring pressure values in a CMP device, it therefore would have been obvious to one of ordinary skill in the art to incorporate a PID operation expression into the processing of pressing forces, both measured and commanded, in order to correct any differences between the measured pressured values and the corresponding pressure command values [Takahashi; paragraph 0052].  
	Regarding claim 7 (Original), Sasaki discloses the polishing device according to claim 6, wherein the controller calculates a pressing force to be applied by a second pressing portion of the plurality of pressing portions (“a distribution of a pressing force on the surface of the wafer under this pressure condition is calculated using the simulation tool”) [Sasaki; paragraph 0073].
While Sasaki fails to disclose correcting the pressing force to be applied by the first pressing portion based on the calculated pressing force to be applied by the second pressing portion, Takahashi (US-2014/0087629) teaches that a PID controller expression can be used with pressure command values to correct the difference between measured pressure values and their .  

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  US-5,643,060, US-2013/0288571, US-2014/0087629, and US-2015/0255357 are pertinent to claim 1.  
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOEL DILLON CRANDALL whose telephone number is (571)270-5947.  The examiner can normally be reached on Mon - Fri 8:30 - 5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, ORLANDO AVILES can be reached on (571) 270-5531.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the 






/JOEL D CRANDALL/Examiner, Art Unit 3723